Citation Nr: 9915530	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-13 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus and allergy 
disability.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for a disability of the 
gums.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1960 to May 1962, 
and from July 1962 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1996 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

Following receipt by the Board of the veteran's claim, the 
Board requested, by means of a letter dated in January 1999, 
that he clarify his intentions as to whether he desired a 
personal hearing before a Member of the Board, sitting at the 
Montgomery RO.  In this letter, he was advised that failure 
to respond within 30 days from the date indicated thereon 
would lead VA to assume that he still sought a Board hearing 
at the RO.  No response appears to have been forthcoming from 
the veteran, or on his behalf.  Due process concerns require 
that the Board afford him the opportunity for such a hearing 
prior to further review of his claim.

This case is accordingly REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Board Member, sitting at 
the RO, according to the date of his 
request for such a hearing.

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act 

of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of this case should be inferred.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










